Exhibit 10.34
SOMAXON PHARMACEUTICALS, INC.
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
     AMENDMENT NO. 2 TO Employment Agreement (this “Amendment”) made and entered
into effective as of November 28, 2008, between Somaxon Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and David F. Hale, an individual
(“Executive”).
WITNESSETH:
     Whereas, the Company and Executive are parties to that certain Employment
Agreement dated as of December 6, 2007, as amended (the “Employment Agreement”);
     Whereas, the Company and Executive desire to amend the Employment Agreement
upon the terms and conditions hereinafter set forth;
     Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
          1. Amendment to Section 3 of the Employment Agreement. The following
shall be added to Section 3(a) of the Employment Agreement:
     Beginning January 1, 2008, Executive’s Base Salary shall be payable in
Restricted Stock Units (“RSUs”) under the Option Plan, as follows: after the end
of each calendar month with respect to which Executive is entitled to Base
Salary, Executive shall be issued a number of RSUs calculated by dividing
(a) the difference between (i) the Base Salary to which Executive is entitled
relating to such calendar month and (ii) the amounts of any healthcare benefit
plan contributions and flexible healthcare spending account contributions
elected to be made by Executive relating to such calendar month by (b) the
closing price of the Company’s common stock on the Nasdaq Global Market on the
last trading day of such calendar month, rounded down to the nearest whole
share. Such issuances of RSUs shall be automatic, with no further action of the
Board required, and shall continue until the Board makes a determination, if
any, of a date that Executive’s Base Salary shall thereafter be payable in cash.
Such RSUs shall vest upon the first date included within an open trading window
under the Company’s Insider Trading Policy (the “Policy”) following the first
commercial sale of the Company’s product Silenor® (doxepin) in the United
States, subject to Executive’s continued service to the Company on such date.
Any such RSUs issued after such date will vest upon the first date included
within an open trading window under the Policy following the date of issuance of
such RSUs, subject to Executive’s continued service to the Company on such date.
In the event of a Change in Control prior to the vesting of such RSUs, 100% of
the unvested RSUs will vest upon the consummation of the Change in Control.
          2. Entire Agreement, Amendments.
          (a) No amendment or modification of this Amendment shall be effective
unless set forth in a writing signed by the Company and Executive. No waiver by
either party of any breach by the other party of any provision or condition of
this Amendment shall be deemed a waiver of any similar or dissimilar provision
or condition at the same or any prior or subsequent time. Any waiver must be in
writing and signed by the waiving party.

 



--------------------------------------------------------------------------------



 



               (b) This Amendment, together with the Employment Agreement and
the documents referred to herein and therein, sets forth the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior oral and written understandings and agreements.
Except as expressly provided for in this Amendment, no other term or provision
of the Employment Agreement is amended or modified in any respect.
          3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.
          4. Headings, Etc. The headings set forth herein are included solely
for the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Amendment. Unless otherwise
provided, references herein to Paragraphs refer to Paragraphs of this Amendment.
          5. Construction. Each party has cooperated in the drafting and
preparation of this Amendment. Therefore, in any construction to be made of this
Amendment, the same shall not be construed against any party on the basis that
the party was the drafter.
(Signature Page Follows)

2



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Amendment as of the
date first above written.

            COMPANY:

Somaxon Pharmaceuticals, Inc.
      By   /s/ Meg M. McGilley         Name:   Meg M. McGilley        Title:  
Vice President and Chief Financial Officer        EXECUTIVE:
      /s/ David F. Hale       David F. Hale           

3